UNITED STATES COURT OF APPEALS
                                    FIFTH CIRCUIT

                                       _________________

                                           No. 99-51101

                                       (Summary Calendar)
                                       _________________


               UNITED STATES OF AMERICA,


                                               Plaintiff - Appellee,

               versus


               JORGE BALBUENA,


                                               Defendant - Appellant.



                           Appeal from the United States District Court
                               For the Western District of Texas
                                   USDC SA-97-CR-199-ALL

                                          August 6, 2001

Before JOLLY, EMILIO M. GARZA, and PARKER, Circuit Judges.

PER CURIAM:*

       Jorge Balbuena appeals his sentence imposed for his guilty plea conviction for possession with

intent to distribute more than five kilograms of cocaine, in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(A). We affirm.


       *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
        Balbuena’s sole contention on appeal is that the district court erred in concluding that he was

not entitled to a downward adjustment pursuant to the “safety valve” provision of U.S.S.G. § 5C1.2.

We review for clear error the district court’s factual findings in declining to apply a § 5C1.2

reduction. See United States v. Vasquez, 161 F.3d 909, 910 (5th Cir. 1998). A factual finding is not

clearly erroneous as long as it is “plausible in light of the record as a whole.” United States v. Ayala,

47 F.3d 688, 690 (5th Cir. 1996). We review de novo the district court’s legal interpretation of §

5C1.2. See United States v. Miller, 179 F.3d 961, 963 (5th Cir. 1999).

        Sentencing Guideline § 5C1.2 requires that a district court sentence a defendant convicted of

a drug offense “in accordance with the applicable guidelines without regard to any statutory minimum

sentence, if the court finds that the defendant meets the criteria set forth in 18 U.S.C. § 3553(f)(1)-

(5).” U.S.S.G. § 5C1.2. One of those criteria is that the defendant must “truthfully provide[] to the

government all information and evidence [he] has concerning the offense. . . .”1 18 U.S.C. §

3553(f)(5). The defendant bears the burden of demonstrating that he has done so. See Vasquez, 161

F.3d at 912. Balbuena asserts that he provided t he government with all of the information he had

regarding the offense, and, thus, the district court erred in denying the him § 5C1.2 downward

departure. We disagree.

        To satisfy the disclosure requirement, the defendant must divulge all of the information that

he has concerning the offense. See United States v. Brenes, 250 F.3d 290, 293 (5th Cir. 2001). In



        1
                The other criteria for the safety provision are: (1) the defendant has no more than one
criminal history point; (2) the defendant did not use violence, credible threats of violence, or possess
a firearm or other dangerous weapon in connection with the offense; (3) the defendant’s offense did
not result in death or serious bodily injury to any person; and (4) he was not an organizer, leader,
manager, or supervisor of others and was not engaged in a continuing criminal enterprise. 18 U.S.C.
§ 3553(f). That Balbuena satisfied these four requirements is not in dispute.

                                                  -2-
this case, Balbuena’s counsel stated at sentencing that Balbuena had not revealed information

Balbuena had concerning the delivery, specifically, the name of person who drove the car delivering

the cocaine to the motel. Additionally, Balbuena’s recitation of the events surrounding the instant

offense did not comport with the information the government knew through its surveillance. It was

not until the district court granted a recess in the sentencing hearing that Balbuena recounted to the

government the events of the offense in a manner more consistent with the government’s surveillance

information. Thus, the district court did not commit clear error in finding that Balbuena had not

complied with § 5C1.2’s disclosure requirement. See United States v. Edwards, 65 F.3d 430, 433

(5th Cir.1995) (holding that where defendant changed his account of the drug quantity involved in

the offense, the district court could conclude that the defendant had not given the government all of

the relevant information concerning the offense, and, therefore, the district court did not commit clear

error in finding that § 5C1.2 did not apply). Furthermore, even assuming arguendo that Balbuena’s

recess account of the events constituted a full disclosure, that disclosure came too late. See Brenes,

250 F.3d at 293 (finding that the district court committed clear error when it gave the defendant the

benefit of the safety valve provision when the defendant did not disclose his knowledge until a recess

in the sentencing hearing). Therefore, the district court did not commit clear error in denying

Balbuena a § 5C1.2 downward departure.

        Accordingly, we AFFIRM Balbuena’s sentence.




                                                  -3-